the president pronounced the following opinion of this court.
The court is of opinion that the decree, compelling the appellees (in the Court of Chancery) to pay the amount.of the money funded, at the rate of ninety for one, (according to the scale of depreciation applied to the time of the sale of the property in the bill mentioned,) deducting therefrom only the value of the certificate received by the appellants, in said .court, (as if the whole amount thereof had been received by the appellant’s intestate, after the 25th of December 1781, and in his own wrong,) is erroneous ; it appearing that only 9,384/. of the said sum was so received: and that the said court also erred in rendering a joint decree against the representatives of both of the executors, when it appears by the record that the representatives of Chislon Morris were not before the court.
This court is further of opinion, that the decree of the Co.unty Court; is erroneous, in not charging the appellant *369with the said 9,384/. at ninety for one, which sum was received by the intestate of the appellant, after paper money ceased to be the currency of the country, as before stated. Both decrees are therefore reversed, with costs: and this court proceeding to make such decree as ought to have been pronounced by the Superior Court of Chancery, it is decreed and ordered, that the appellant, out of the estate of his intestate, in his hands, pay to the appellees 94/. 17s. 8d. (being the amount of 9,384/. scaled at the rate of ninety for one, after deducting 9/. 7s. 8d. the value at which the same was funded, and which has been received by the appellees,) with interest thereon from the first day of January 1782, till paid; subject, however, to a credit of 14/. 16s. 7d. the amount of the decree of the county court; 9/. 9s. 7d. of which is to be credited as paid on the first day of January 1782 ; and 5/, 7s. 0d. the residue, as being paid on the 4th day of March 1787.